     Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 1 of 15 PageID #:179



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 TODD SMITH and PATRICIA SMITH,

               Plaintiffs,
                                                   No. 18 CV 7979
          v.
                                                   Judge Manish S. Shah
 WELLS FARGO BANK, N.A.,

               Defendant.

                         MEMORANDUM OPINION AND ORDER

       Plaintiffs Todd and Patricia Smith defaulted on their home mortgage loan held

by Wells Fargo, and Wells Fargo initiated foreclosure proceedings. The Smiths then

submitted a loss mitigation application, which they contend Wells Fargo did not

properly evaluate or respond to. The Smiths sent Wells Fargo a series of letters

notifying it of purported errors, including mishandling their loss mitigation

application, moving forward with the foreclosure sale with the application pending,

and failing to respond to their notices of error. The Smiths now sue Wells Fargo for

violating the Real Estate Settlement Procedures Act by not properly responding to

the notices of error, and for violating the Illinois Consumer Fraud and Deceptive

Business Practices Act by making misrepresentations and by violating RESPA. Wells

Fargo moves to dismiss the complaint. For the reasons explained below, the motion

is granted in part, denied in part.

I.     Legal Standards

       A complaint must contain factual allegations that plausibly suggest a right to

relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). I must accept as true the facts
      Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 2 of 15 PageID #:180



alleged in the complaint and draw reasonable inferences from them in the Smiths’

favor, but I am not required to accept as true the complaint’s legal conclusions. Id. at

678–79. I review the complaint, exhibits attached to the complaint, and, if they are

central to the claims, documents referenced by the complaint. Tobey v. Chibucos, 890

F.3d 634, 648 (7th Cir. 2018).

II.     Facts

        The Smiths have a home mortgage loan held by Wells Fargo. [1] ¶¶ 2–5.1 In

early 2017, the Smiths feared falling behind on their loan payments, so they contacted

Wells Fargo about loss mitigation assistance. [1] ¶¶ 19–20. But the Smiths withdrew

their request before they filed a complete application, believing they were ineligible.

[1] ¶¶ 21, 23. Several months later, Wells Fargo declared the loan to be in default. [1]

¶ 24. In June 2017, Wells Fargo initiated foreclosure proceedings. [1] ¶ 25. Wells

Fargo submitted a loss mitigation affidavit in the foreclosure case, which stated that

the Smiths’ loan was eligible for “FHA foreclosure avoidance options” but that the

current status of those options was that they were “denied.” [1] ¶ 27. The court

entered a judgment of foreclosure and sale in July 2018. [1] ¶ 30; [1-7].

        In August 2018, the Smiths submitted a loss mitigation application to Wells

Fargo. [1] ¶ 32. Without acknowledging receipt of the application or asking for more

information, Wells Fargo responded with a letter saying that the Smiths were “not

eligible to be reviewed for assistance.” [1] ¶¶ 35–38. A couple of weeks later, the




1 Bracketed numbers refer to entries on the district court docket. Page numbers are taken
from the CM/ECF header at the top of filings. The complaint is [1].

                                           2
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 3 of 15 PageID #:181



Smiths sent a letter requesting information about loan mitigation options and

another letter stating that Wells Fargo erred in not acknowledging their loss

mitigation application, not properly evaluating it, not issuing a proper denial, and

not informing them of their right to appeal. [1] ¶¶ 41–44. Wells Fargo responded

about two weeks later with a general letter saying that it required more information

about why the Smiths sent their letter and how Wells Fargo could help. [1] ¶ 49. The

response also attached a mortgage assistance application, even though the Smiths

had already submitted a loss mitigation application. [1] ¶¶ 49–50.

      In September 2018, the Smiths received written notice that a foreclosure sale

of their home would take place the following month. [1] ¶ 51. This prompted them to

send another letter to Wells Fargo, this time stating that Wells Fargo erred in failing

to acknowledge or respond to their earlier notice of error and in moving forward with

the foreclosure sale while their loss mitigation application was still pending. [1] ¶ 54.

Wells Fargo responded by repeating its earlier denial of the application, saying that

the Smiths were “not eligible to be reviewed for assistance.” [1] ¶ 57. The Smiths then

sent a third letter, reiterating the earlier asserted errors and Wells Fargo’s failure to

respond to them. [1] ¶ 59. The Smiths moved the court in the foreclosure case to stay

the sale, and their motion was granted. [1] ¶ 62.

      In October 2018, a couple of weeks after the sale was stayed, Wells Fargo sent

the Smiths a letter. [1] ¶ 63. The letter began with “I’m glad we spoke about the

request,” even though neither the Smiths nor their lawyers had ever spoken on the

phone about the loan with anyone from Wells Fargo. [1] ¶¶ 64–65. The letter went on



                                           3
    Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 4 of 15 PageID #:182



to say that Wells Fargo “would review the account for a repayment plan,

unemployment        forbearance,     informal       forbearance,   and     Federal     Housing

Administration (FHA) Home Affordable Modification Program (HAMP).” [1] ¶ 66; [1-

11] at 1.2 To determine their eligibility for a modification, the letter said that Wells

Fargo “would need a complete financial package to determine if the account is

eligible,” even though Wells Fargo already had the Smiths’ loss mitigation

application. [1] ¶ 67. The following month—days before filing the complaint in this

case—the Smiths sent Wells Fargo a final letter, asserting the errors they raised in

their previous letters and Wells Fargo’s failure to respond. [1] ¶¶ 70, 73. Wells Fargo

did not respond. [1] ¶ 74.

III.   Analysis

       A.     RESPA Claims

       “The Real Estate Settlement Procedures Act … is a consumer protection

statute that regulates the activities of mortgage lenders, brokers, servicers, and other

businesses that provide services for residential real estate transactions.” Moore v.

Wells Fargo Bank, N.A., 908 F.3d 1050, 1053 (7th Cir. 2018). One of its purposes is to

provide consumers with timely information about real estate settlement processes.




2 The complaint alleges that “[i]n the letter which is attached as Exhibit 11, Wells Fargo
states that the Loan is eligible for ‘a repayment plan, unemployment forbearance, informal
forbearance, and Federal Housing Administration (FHA) Home Affordable Modification
Program (HAMP).’” [1] ¶ 66. But the letter—attached to the complaint—says that Wells
Fargo “would review the account” for the four options, not that the loan was eligible for them.
[1-11] at 1. I credit the letter’s actual language. See Forrest v. Universal Sav. Bank, F.A., 507
F.3d 540, 542 (7th Cir. 2007) (“Where an exhibit and the complaint conflict, the exhibit
typically controls. A court is not bound by the party’s characterization of an exhibit and may
independently examine and form its own opinions about the document.”).

                                                4
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 5 of 15 PageID #:183



12 U.S.C. § 2601. The Consumer Financial Protection Bureau is charged with

interpreting RESPA and prescribing rules and regulations to achieve its purposes. 12

U.S.C. § 2617(a). Regulation X is one such implementing regulation that imposes

certain requirements on loan servicers with respect to loss mitigation applications.

See 12 C.F.R. § 1024.1.

             1.     Notices of Error (Count I)

      Under Regulation X, a “servicer” must respond to a “notice of error” in a certain

way and within a certain time frame. See 12 C.F.R. § 1024.35(e). For the most part,

Wells Fargo does not contest the allegations that it did not respond in the manner

required by the regulation. The one exception is the Smiths’ last letter, which the

complaint alleges that Wells Fargo received just two business days before the Smiths

filed this lawsuit. [1] ¶ 72. Wells Fargo correctly argues that even assuming the letter

was a notice of error to which it was obligated to respond, its time to do so had not

yet elapsed at the time the complaint was filed, so the Smiths’ fourth letter cannot be

the basis of their claim. With respect to the remaining three letters, Wells Fargo

argues that it was not required to respond because it was not a “servicer” and the

Smiths’ letters did not assert errors of the type covered by the regulation.

                    a.     Whether Wells Fargo is a “Servicer”

      A “servicer” is “the person responsible for servicing of a loan.” 12 U.S.C.

§ 2605(i)(2). “Servicing” means “receiving any scheduled periodic payments from a

borrower pursuant to the terms of any loan.” 12 U.S.C. § 2605(i)(3). Wells Fargo

argues that the Smiths’ letters were sent after they defaulted on the loan, and once

they were in default, Wells Fargo was no longer receiving scheduled payments from

                                           5
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 6 of 15 PageID #:184



them. So, the argument goes, the loan was no longer being serviced, and Wells Fargo

was not a servicer obligated to respond to notices of error.

      Wells Fargo’s leading authority for the proposition that it was not a servicer

once the Smiths were in default is Daw v. Peoples Bank & Tr. Co., 5 Fed. App’x 504,

505 (7th Cir. 2001). In Daw, the plaintiff claimed she did not receive RESPA-

mandated advanced notice before the servicing rights to her loan were assigned to

someone else. Id. The court held that she was not entitled to notice, because “[o]nce

Daw defaulted, there were no longer any scheduled periodic payments to make or to

collect, and thus there were no servicing rights to assign, sell, or transfer.” Id. Wells

Fargo argues that this interpretation of the statutory definitions means that once the

Smiths defaulted, there were no scheduled payments to collect, so no servicing of the

loan, and, Wells Fargo argues, no servicer. As an unpublished Seventh Circuit

decision issued before 2007, Daw is not binding precedent. See Seventh Cir. R. 32.1.

Anyway, Daw does not support Wells Fargo’s argument.

      The Daw court did not find that the assignor of rights was not a servicer—it

found that there was no assignment of the servicing of the loan. See Daw, 5 Fed.App’x

at 505. In other words, it was interpreting the definition of “servicing,” not “servicer.”

A “servicer” is not a person who services a loan but “the person responsible for

servicing a loan.” 12 U.S.C. § 2605(i)(2) (emphasis added). Daw points out that after

default a loan is no longer being serviced, but that does not mean that there is no

longer a person responsible for receiving and applying payments made under the loan

agreement—for servicing the loan. Wells Fargo is plausibly alleged to have been the



                                            6
    Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 7 of 15 PageID #:185



servicer of the Smiths’ loan even after default because it remained responsible for

servicing it, even if there was no active servicing. See Buyea v. Select Portfolio

Servicing, Inc., No. 9:16-CV-80347, 2016 WL 5904502, at *3 (S.D. Fla. Oct. 11, 2016)

(“Whether or not Defendant was actively servicing the loan, Defendant remained

responsible for servicing the loan at the time it received Plaintiff’s RFI.”). If Wells

Fargo were right that one cannot be the servicer of a loan after default, RESPA’s

requirements for servicers conducting foreclosure sales would make little sense. See

footnote 4, below. There may be instances where years after a default, responsibility

for servicing the loan has lapsed. See, e.g., Balogh v. Deutsche Bank Nat’l Tr. Co., No.

17 CV 862, 2017 WL 5890878, at *6 (N.D. Ill. Nov. 28, 2017). But here, it is alleged

that the Smiths and Wells Fargo communicated before and after the declaration of

default, and during the pendency of foreclosure proceedings occurring close in time to

the default. It is plausible that under these circumstances Wells Fargo still bore some

responsibility for loan servicing, and that therefore, RESPA applies to its conduct.

                     b.      Whether the Letters Asserted Covered Errors

       A “notice of error” is “any written notice from the borrower that asserts an

error and that includes the name of the borrower, information that enables the

servicer to identify the borrower’s mortgage loan account, and the error the borrower

believes has occurred.” 12 C.F.R. § 1024.35(a).3 An “error” must belong to one of the

categories of covered errors listed in the regulation. 12 C.F.R. § 1024.35(b). The


3 Wells Fargo initially characterized the Smiths’ letters as attempts at qualified written
requests but yield to the Smiths’ assertion that they were not qualified written requests but
rather notices of error. “A qualified written request is just one form that a written notice of
error or information request may take.” 12 C.F.R. pt. 1024, supp. I.

                                              7
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 8 of 15 PageID #:186



Smiths’ letters assert the following errors—(1) failure to properly evaluate and

respond to their loss mitigation application, (2) moving forward with the foreclosure

sale with a complete loss mitigation application pending, and (3) failure to properly

respond to their previous notices of error. Wells Fargo argues that these asserted

errors are not covered errors.

      A loss mitigation application is a request for a loss mitigation option, meaning

an alternative to foreclosure. See 12 C.F.R. § 1024.31. The only category of covered

errors that expressly refers to loss mitigation is 12 C.F.R. § 1024.35(b)(7), which

covers the “[f]ailure to provide accurate information to a borrower regarding loss

mitigation options and foreclosure, as required by § 1024.39.” But, as Wells Fargo

points out, § 1024.39 relates to information that servicers are required to give

delinquent borrowers within 45 days of delinquency and does not include any

provisions about the acknowledgment, evaluation, or response to loss mitigation

applications.

      There is also a catch-all category of covered errors that includes “[a]ny other

error relating to the servicing of a borrower’s mortgage loan.” 12 C.F.R.

§ 1024.35(b)(11). The question is whether asserted errors regarding the processing of

a loss mitigation application relate to the servicing of a loan. The Bureau

intentionally declined to include a category for improperly considered loss mitigation

applications in its list of covered errors. See Mortgage Servicing Rules Under the Real

Estate Settlement Procedures Act (Regulation X), 78 FR 10696-01, 10743–44 (“[T]he

Bureau believes that the appeals process set forth in § 1024.41(h) provides an



                                          8
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 9 of 15 PageID #:187



effective procedural means for borrowers to address issues relating to a servicer’s

evaluation of a borrower for a loan modification program. For this reason, and the

reasons stated below with respect to loss mitigation practices, the Bureau declines to

add a servicer’s failure to correctly evaluate a borrower for a loss mitigation option as

a covered error in the final rule.”). The agency understands the evaluation of loss

mitigation applications to fall outside regular servicing of the loan, and I agree—loss

mitigation application errors are not errors in the processing of scheduled periodic

payments under the loan terms. The Smiths’ letters that provide notice of errors

relating to the processing of their loss mitigation application are not covered by

§ 1024.35’s response requirements.

      But the letter complaining that Wells Fargo was erroneously moving forward

with the foreclosure sale despite the Smiths’ complete loss mitigation application does

assert a covered error. Covered errors include those about “[m]oving for foreclosure

judgment or order of sale, or conducting a foreclosure sale in violation of § 1024.41(g)

or (j).” 12 C.F.R. § 1024.35(b)(10). That is precisely the error that was asserted in the

Smiths’ second letter. [1] ¶ 54. Wells Fargo provides no argument as to why the

asserted error regarding foreclosure is not covered. Even though, as I discuss below,

the Smiths have not sufficiently alleged that Wells Fargo violated § 1024.41(g), they

were entitled to a timely response from Wells Fargo explaining why there was no

error. See 12 C.F.R. § 1024.35(e)(1)(i)(B). Because the Smiths allege that they did not

receive the required response, they have adequately stated a claim.




                                           9
    Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 10 of 15 PageID #:188



       Lastly, the failure to properly respond to notices of error is not itself a covered

error. It does not fit into any of the listed categories of covered error, nor does it relate

to the servicing of the loan to fit within the catch-all category.

              2.     Foreclosure Sale (Count II)

       Regulation X provides that “[i]f a borrower submits a complete loss mitigation

application after a servicer has made the first notice or filing required by applicable

law for any judicial or non-judicial foreclosure process but more than 37 days before

a foreclosure sale, a servicer shall not move for foreclosure judgment or order of sale,

or conduct a foreclosure sale,” unless certain exceptions apply. 12 C.F.R.

§ 1024.41(g).4 The Smiths claim that Wells Fargo violated the prohibition by noticing

the foreclosure sale despite their complete loss mitigation application. But Wells

Fargo contends that noticing the sale did not constitute moving for a judgment or

order or conducting the sale. This view is supported by the Bureau’s interpretation,

which is that if the foreclosure started before the application was filed, then the

servicer can “proceed[ ] with the foreclosure process, including any publication,

arbitration, or mediation requirements established by applicable law” as long as it

doesn’t “cause or directly result in the issuance of a foreclosure judgment or order of

sale, or the conduct of a foreclosure sale.” 12 C.F.R. pt. 1024, supp. I, paragraph 41(g).

Providing notice of a sale is not the same as conducting one, and the complaint

expressly alleges that no sale occurred. See [1] ¶ 30.




4This requirement only applies to a “servicer,” but Wells Fargo does not make the argument
that it is not a servicer as it did with respect to the notices of error claim.

                                             10
    Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 11 of 15 PageID #:189



       The Smiths point to the Bureau’s guidance providing that “[t]he prohibition on

a servicer moving for judgment or order of sale includes making a dispositive motion

for foreclosure judgment … which may directly result in a judgment of foreclosure or

order of sale.” 12 C.F.R. pt. 1024, supp. I, paragraph 41(g). But the complaint does

not allege that Wells Fargo made any such dispositive motion in the foreclosure case

after the Smiths submitted their loss mitigation application. To the contrary, the

notice of sale (attached to the complaint) says that the judgment of foreclosure was

entered in July 2018, about a month before the application was submitted. [1-7] at 1.

Nor does the interpretive guidance, as the Smiths contend, require Wells Fargo to

have taken steps to stop the sale. The guidance provides instead that if a servicer

made such a dispositive motion before it received a complete application but took

reasonable steps to avoid a ruling on the motion, then it is not considered to have

moved for a foreclosure judgment even if the court ended up issuing it. 12 C.F.R. pt.

1024, supp. I, paragraph 41(g). That is not the situation alleged in the complaint.

Wells Fargo already had its foreclosure judgment before the Smiths requested loss

mitigation.

       The complaint does not allege that Wells Fargo moved for a foreclosure

judgment or order of sale or conducted a foreclosure sale after receiving the Smiths’

loss mitigation application, so Count II is dismissed.5




5In its opening brief, Wells Fargo argued that one of the exceptions to § 1024.41(g) applied
because Wells Fargo found the Smiths ineligible for loss mitigation and the appeals process
was not applicable. See § 1024.41(g)(1). It withdrew the argument in its reply brief. See [19]
at 5 n.2.

                                             11
  Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 12 of 15 PageID #:190



      B.     ICFA (Count III)

      The ICFA prohibits unfair and deceptive business practices. 815 ILCS 505/2.

The Smiths allege that Wells Fargo intentionally deceived them by filing a deceptive

affidavit in the foreclosure case, making misrepresentations in the October 2018

letter, and moving for foreclosure despite knowing that it was illegal to do so, all to

keep the Smiths in default so it could receive the fees associated with defaulted loans.

To state a claim for a deceptive practice, the Smiths must allege that (1) Wells Fargo

engaged in a deceptive practice, (2) Wells Fargo intended for them to rely on the

deception, (3) the deception occurred during trade or commerce, (4) they were actually

damaged, and (5) their damage was proximately caused by the deception. Newman v.

Metro. Life Ins. Co., 885 F.3d 992, 1000 (7th Cir. 2018). The Smiths must also allege

that they were in fact deceived. See Roppo v. Travelers Commercial Ins. Co., 869 F.3d

568, 596 (7th Cir. 2017).

             1.     Loss Mitigation Affidavit

      The Smiths claim that the loss mitigation affidavit sworn by the Vice President

of Loan Documentation that Wells Fargo filed in the foreclosure case contained

misrepresentations. Wells Fargo argues that the affiant’s statements are protected

by the absolute litigation privilege. See MacGregor v. Rutberg, 478 F.3d 790, 791 (7th

Cir. 2007) (“Illinois … recognizes an absolute privilege for statements in testimony or

pleadings in a judicial proceeding.”). In response, the Smiths argue that the privilege

is limited to “disinterested lay witnesses” and that it does not apply because they are

not suing the affiant herself. The Smiths provide no authority for the assertion that

the privilege only applies to disinterested witnesses. MacGregor states that the

                                          12
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 13 of 15 PageID #:191



privilege “is especially designed for the protection and encouragement of

disinterested lay witnesses,” not that it is limited to them. Id. at 792. In fact, the case

holds the opposite and finds that the privilege applies to expert witnesses. Id. Nor do

the Smiths provide any legal authority to persuade me that Wells Fargo cannot

invoke the privilege to shield it from liability for statements that one of its agents

made in a judicial proceeding prosecuted by it. And I am equally unpersuaded that

the privilege is limited to statements made in proceedings that were ultimately

meritless.

       Anyway, even if the litigation privilege did not apply, the alleged

misrepresentations     could   not   support     an   ICFA   claim.   The   first   alleged

misrepresentation is that “[t]he subject mortgage loan is eligible for the following loss

mitigation programs: FHA foreclosure avoidance options.” [1] ¶ 27. The second is the

representation that those options had been “[d]enied.” [1] ¶ 27. Even assuming the

statements were false, the complaint does not allege that the Smiths were deceived

by them in some injurious way. Indeed, it is difficult to infer an intent to deceive the

Smiths from a filing submitted not to the Smiths, but to the foreclosure court.

              2.     October 2018 Letter

       In Wells Fargo’s October 2018 letter to the Smiths, it makes several statements

that the Smiths contend are misrepresentations. First, Wells Fargo says, “I’m glad

we spoke about the request … I’m sending this letter to summarize the key points

from our conversation.” [1] ¶ 64. The Smiths say that neither they nor their counsel

spoke with anyone on the phone about their loss mitigation application, so the

statement was a lie. Second, Wells Fargo says it would “need a complete financial
                                            13
   Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 14 of 15 PageID #:192



package to determine if the account is eligible” for a loan modification. [1] ¶ 67. The

Smiths allege that Wells Fargo already had a complete loss mitigation application.

Lastly, Wells Fargo responds to an inquiry about the available payment assistance

options by saying that it “would review the account” for four options, one of which

was the FHA Home Affordable Modification Program. [1-11] at 1. The Smiths

contrast this statement to the affidavit filed in the foreclosure case, in which the Wells

Fargo agent said the Smiths’ loan was “eligible” only for the FHA program. [1] ¶ 27.

      This last alleged misrepresentation about the Smiths’ assistance options is not

a misrepresentation. The letter says that the Smiths’ loan can be “reviewed” for four

options, not that the loan is eligible for them. The factual allegations do not suggest

that the statement is false or misleading. Nor does the complaint allege that the

Smiths were deceived by the statement and injured as a result. The other two alleged

misrepresentations are similarly unaccompanied by allegations giving rise to an

inference that the Smiths were deceived and injured by the particular

misrepresentations. The complaint does not allege, for example, that the Smiths were

induced by Wells Fargo’s statement about requiring a complete financial package to

send another one and thereby incurred damages in the form of printing and mailing

fees. And I cannot conceive of a way in which the alleged misrepresentation about

having spoken to the Smiths could have deceived and injured them.

             3.     RESPA Violation

      The Smiths’ last ICFA theory is that Wells Fargo’s practice of violating RESPA

by moving for foreclosure with their loss mitigation application pending was unfair,

because RESPA violations are unfair practices under the ICFA. See Saccameno v.
                                           14
    Case: 1:18-cv-07979 Document #: 21 Filed: 05/21/19 Page 15 of 15 PageID #:193



Ocwen Loan Servicing, LLC, No. 15 CV 1164, 2019 WL 1098930, at *9 (N.D. Ill. Mar.

1, 2019). But as described above, the complaint does not adequately allege that

publishing the sale violated RESPA, so the ICFA claim is dismissed.

IV.    Conclusion

       Wells Fargo’s motion to dismiss [13] is granted in part, denied in part. The

Smiths may pursue their claim that Wells Fargo violated RESPA by failing to

properly respond to their notice of error regarding moving forward with the

foreclosure sale with a complete loss mitigation application pending. All other claims

are dismissed without prejudice.6

       Wells Fargo shall answer the surviving claim by June 11, 2019. The parties

shall comply with the Mandatory Initial Discovery Pilot Project by July 11, 2019. All

fact discovery shall be noticed in time for completion by November 22, 2019. Any

requests to amend the pleadings must be made by September 23, 2019. A status

hearing is set for September 4, 2019, and 9:30 a.m.



ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: May 21, 2019




6 “District courts routinely do not terminate a case at the same time that they grant a
defendant’s motion to dismiss; rather, they generally dismiss the plaintiff’s complaint
without prejudice and give the plaintiff at least one opportunity to amend her complaint.”
Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

                                           15
